The title of the special or local Act is misleading in that it expresses the subject of the Act to be to authorize the Board of County Commissioners of Walton County, Florida, to issue and sell bonds "for the purpose of constructing, improving, repairing and rebuilding certain roads and bridges in Walton County, Florida," while the body of the Act provides for the "construction, including necessary bridges, drainage structures, engineering and supervision costs of" designated "State Roads" under a caption of "State System of Roads," as well as provides for "constructing, improving, repairing and rebuilding" designated roads under a caption of "County System of Roads." There is nothing in the title to indicate that the body of the Act provides for the construction of State Roads as distinguished from County Roads. This distinction is very material in view of the organic command that counties shall be authorized to impose taxes for county purposes "and for no other purposes," and in view of the statutory provision that the designated roads with others "shall be and constitute the system of State Roads of this State, and when located and constructed by the State Road Department shall become and be the property of the State." The misleading feature of the title of the special Act is given further emphasis in that the body of the Act provides that the location of the State roads shall be as determined by the State Road Department, and that the roads, bridges and drainage structures shall be constructed on specifications furnished by the State Road Department, and all contracts let and construction done shall be with the approval *Page 682 
and under the supervision of the State Road Department, under agreements with the State Road Department "to accept said roads by projects when completed"; and that when the bonds are sold, the County Commissioners of Walton County shall turn over to the State Road Department the amounts allocated to two of the designated State roads, "anything in this Act, or by provision of law, to the contrary notwithstanding."
Section 24 of Article III of the State Constitution provides that the general laws relating to county government shall be applicable except when inconsistent special or local laws are duly enacted to supersede such general laws. See City of St. Petersburg v. Pinellas County Power Co., 87 Fla. 315, 100 So.2d Rep. 509. The title of this Act indicates that its subject, object and purpose are to authorize county bonds for county road construction; and there is nothing in the title to indicate that one of the main purposes set out in the body of the Act is to require the County Commissioners of the single county to turn over county road funds to the State Road Department with which to construct State roads, "anything in this Act, or by provision of law, to the contrary notwithstanding." There is nothing in the title to indicate that the body of the Act provides regulations for using the proceeds of county road bonds different from the general law on the subject, and such regulations are not "matter properly connected" with the subject expressed in the title, therefore the title is misleading and the inclusion of such regulations in the body of the Act violates Section 16, Article III of the Constitution, if it does not also violate Section 20, Article III, forbidding special or local laws regulating the duties of officers.
The provisions of the Act that are referred to, not being reasonably and naturally included in the subject expressed in the title of the Act, and not being "matter properly *Page 683 
connected" with the subject expressed in the title of the Act, the title is misleading, and as to such matters the Act violates Section 16, Article III of the Constitution, which forbids an Act to contain matter not properly connected with a single subject that is expressed in the title, Carr v. Thomas,18 Fla. 736; if such provisions are not also in violation of Section 20, Article III, and of Section 5, Article IX, and other sections of the Constitution.
Affirmative action by the court in validating the relatively large bond issue might properly be withheld pending further inquiry, in view of the uncontroverted averments of the sworn answer.
The answer avers facts to show that the county already has adequate road facilities for all reasonable county purposes; that the proposed bond issue with other public debts and ordinary expenses of the county, will unduly, unnecessarily and oppressively increase the already heavy tax burdens in the county, and that even if more roads are needed for county purposes, the proposed bond issue is excessive, is an abuse of power, and a violation of the organic rights of tax payers, under the principles announced in Getzen v. Sumter County,89 Fla. 45, 103 So.2d 104, and Paul v. Long Branch, c., 83 Fla. 706, 92 So.2d 687. The motion to strike admits the truth of the facts averred, and the asserted conclusions have a predicate in specific averments of facts, even though a wider latitude of discretionary action is accorded to a Legislature than to an administrative body. The statute merely authorizes a bond issue by the county for public road construction, "in an amount not to exceed" $1,250,000.00, and does not specifically determine the public requirements as to county roads or the amount that is reasonably needed for the several public improvements. The action of the County Commissioners under the statute must be reasonable as well as within the authority conferred, and *Page 684 
such action is subject to judicial review, to prevent abuses of authority and to redress invasions of the organic and fundamental property rights of tax payers.
The State was formed for governmental purposes, and the Constitution is designed not merely to confer official powers but to secure and protect the rights of individuals. Governmental authority is to be exercised for the general welfare within appropriate limitations that are intended for the conservation of private rights. Courts are established to adjudicate justiciable matters to the end that government may be maintained and public and private rights duly effectuated.
The abuse or violation of governmental authority conferred as well as the assumption or exercise of authority not conferred, is a justiciable matter; and the command of the Constitution that "All courts in this State shall be open, so that every person for any injury done him in his lands, goods, person or reputation shall have remedy, by due course of law, and right and justice shall be administered without sale, denial or delay," is made useless if in judicial proceedings averments tending to show an abuse of official authority that violates organic rights, are stricken when they duly present justiciable matters, and this may operate as a denial instead of a rendering of justice by the courts, thereby violating the mandate of the Constitution.
An unreasonable or excessive bond issue, even for a lawful purpose, may be illegal and violative of the rights of tax payers as well as bonds issued without or contrary to authority. If authority is abused the courts will not aid in effectuating the abuse by a judicial validation. Whether a bond issue is authorized and is for a lawful purpose may ordinarily be determined by reference to the written law; but whether a bond issue, though within the stated limits *Page 685 
of authority conferred and for a lawful purpose, is unreasonable or excessive, is to be determined, upon a due consideration of all pertinent facts, by proper authority, subject to appropriate judicial review and adjudication, when organic or fundamental rights are duly asserted to be invaded or violated.
In this case the answer is not wholly irrelevant and immaterial or improper as an entirety, but there are pertinent specific positive averments of facts that afford a predicate for proof of an abuse of authority by an excessive bond issue, to the injury of organic rights of tax payers, the legal sufficiency of the proof to warrant judicial relief being a matter for adjudication, therefore the answer should not have been stricken.
ELLIS, C. J., concurs.
                   ON PETITION FOR REHEARING.